Citation Nr: 0423150	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  97-13 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia 
patella, left, with pre-patellar synovitis (left knee 
disability), currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for chondromalacia 
patella, right, status post debridement (right knee 
disability), currently evaluated as 20 percent disabling.

(The issue of entitlement to reimbursement or payment of 
unauthorized private medical services incurred at Desert 
Hospital on December 13, 1997, will be considered in a 
separate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to July 
1978.

This matter comes to the Board of Veterans Appeals (Board) 
from rating decisions of the Regional Office (RO).  By rating 
action dated May 1994, the RO denied the veteran's claim for 
an increased rating for chondromalacia patella of each knee.  
Subsequently, based, in part, on the findings of a Department  
of Veterans Affairs (VA) examination in May 1995, the RO, in 
a September 1995 rating decision, assigned a 10 percent 
evaluation for each knee, effective February 1995.  Following 
an administrative review, the RO, by rating decision in April 
1997, increased the evaluation for each knee to 20 percent, 
effective June 1993.  The veteran perfected an appeal of this 
determination to the Board.

During the hearing before the undersigned in February 2000, 
the veteran withdrew her claims concerning whether new and 
material evidence had been submitted to reopen a claim of 
entitlement to service connection for fibrositis of multiple 
joints and service connection for arthritis of the back.  
Accordingly, this decision will be limited to the issues 
noted on the preceding page.

In September 2000, the Board denied the veteran's claims of 
entitlement to increased ratings for her right and left knee 
disabilities.  The veteran appealed the Board's September 
2000 decision to the United States Court of Appeals for 
Veterans Claims (Court), which in a May 2001 order, granted 
the Secretary's unopposed motion for remand, vacating the 
Board's September 2000 decision and remanding the case for 
compliance with the terms of the Secretary's motion.

Thereafter, in a May 2002 decision, the Board again denied 
the veteran's claims seeking ratings in excess of 20 percent 
for her service-connected right and left knee disabilities.  
The veteran appealed the Board's May 2002 decision to the 
Court, which in an October 2003 single-judge order, vacated 
the Board's May 2002 decision and remanded that matter to the 
Board for additional proceedings.  The case has been returned 
to the Board for compliance with the Court's October 2003 
order, a copy of which has been associated with the claims 
file.

Finally, the Board notes at the February 2000 hearing the 
veteran indicated that she might want to assert a claim of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
In light of recent changes in the interpretation of the law, 
the Board finds that the RO must contact her and have her 
clarify whether she seeks to assert such a claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Court, in granting the Secretary's unopposed motion for 
remand in May 2001, noted that shortly subsequent to the 
Board's September 2000 decision, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted in November 2000.  The Court 
remanded the case to the Board in light of the VCAA, and 
following the Board's issuance of a decision in May 2002 that 
again denied the veteran's claims seeking ratings in excess 
of 20 percent for his left and right knee disabilities, the 
veteran again appealed to the Court.  As noted in the 
introduction, the Court, in an October 2003 single-judge 
order, vacated the Board's May 2002 decision.  

In the October 2003 order, the Court, citing its decisions in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Charles 
v. Principi, 16 Vet. App. 370 (2002), noted that the parties 
agreed that the case needed to be remanded because VA had 
failed to satisfy its duties to notify and the veteran under 
the VCAA.  In light of the foregoing, and because, to date, 
VA has not sent the appellant or her representative any sort 
of notification of the VCAA and the effect it had on her 
claims in appellate status, the Board finds that the case 
must be remanded to give the RO the opportunity to send the 
veteran a letter that informs her and her representative of 
the VCAA and its notification provisions.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this regard, the Board reiterates that these laws and 
regulations include notification provisions.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  As such, a VCAA letter must specifically:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to that effect.  See 38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2003).  Accordingly, on remand, 
the RO must send the veteran a letter advising her of which 
portion of the evidence she is to provide, which part, if 
any, the RO will attempt to obtain on her behalf, and a 
request that she provide any evidence in her possession that 
pertains to her claims.

Further, as the Court noted in its October 2003 order, the 
VCAA is liberalizing law is applicable to the veteran's 
claims because they are pending before VA.  See Bernklau v. 
Principi, 291 F.3d 795, 806 (Fed. Cir. 2002).  The Act and 
its implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 45620 (to be 
codified at 38 U.S.C.A. § 3.159(c)).  Thus, as will be 
discussed below, pursuant to VA's duty to help the veteran 
substantiate her claims, further VA assistance is required.

In this regard, the Board notes that at her February 2000 
Board hearing, the veteran reported that she receives 
treatment at the Loma Linda, California, VA Medical Center; 
however, no records of her care at that facility, dated since 
1996, have been associated with the claims folder.  The Board 
notes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Moreover, pursuant to the VCAA, VA must obtain 
these outstanding VA records.  See 38 U.S.C.A. § 5103A(b-c) 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  

In support of her claims for higher ratings for her right and 
left knee disabilities, the veteran asserts that both 
conditions are much more severely disabling than the current 
20 percent ratings suggest.  Indeed, she maintains that 
despite wearing knee braces on each knee, she suffers from 
severe limitation of motion due to pain as well as 
instability.  Moreover, she contends that her right and left 
knee disabilities each warrant separate 60 percent ratings by 
analogy under Diagnostic Code 5256.  

The Board observes that in DeLuca v. Brown, 8 Vet. App. 202 
(1995) the Court held that, in adjudicating the issue of 
entitlement to a higher rating for a musculoskeletal 
disability, VA must consider application of 38 C.F.R. § 4.40 
regarding functional loss due to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, incoordination, or pain on 
movement of a joint, that those factors are not contemplated 
in the relevant rating criteria, and that such can provide a 
basis for a higher schedular evaluation.  

In addition, as noted above, the veteran asserts that higher 
ratings are warranted due to limitation of motion due to pain 
as well as instability.  In this regard, the Board notes that 
the VA General Counsel has held that that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97, 
62 Fed. Reg. 63604 (1997).  Furthermore, to warrant a to 
warrant a separate rating for arthritis based on X-ray 
findings, the limitation of motion need not be compensable 
under Diagnostic Code 5260 or Diagnostic Code 5261; rather, 
such limited motion must at least meet the criteria for a 
zero-percent rating, or, consistent with 38 C.F.R. § 4.59, 
there must be satisfactory evidence of painful motion.  See 
VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56703 (1998).  Precedent 
opinions of the VA General Counsel are binding on the Board.  
See 38 U.S.C.A. § 7104(c).  Accordingly, on remand, VA must 
consider whether separate compensable ratings are warranted 
for the veteran's service-connected right and left knee 
disabilities.

Further, the veteran was last formally been evaluated by VA 
with respect to her right and left knee disabilities in 
October 1998.  The Board finds that, in light of the 
outstanding records of her VA care, her contentions, the 
Court's decision in DeLuca, and the above General Counsel 
opinions, after all outstanding treatment records are 
associated with the claims file, the veteran must be afforded 
a contemporaneous and thorough VA orthopedic examination is 
required to clarify the nature and extent of the veteran's 
right and left knee disabilities.  38 U.S.C.A. § 5103A(d)(1) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2003).

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
her representative a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain, 
what, if any, information and (medical 
and lay) evidence not previously provided 
to VA is necessary to substantiate the 
veteran's claims.  The letter should 
indicate which portion of the evidence, 
if any, is to be provided by the veteran 
and which portion, if any, VA will 
attempt to obtain on her behalf.  The 
letter should also request that the 
veteran provide any evidence in her 
possession that pertains to the claims.

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO schedule the veteran 
for an appropriate VA examination to 
determine the nature, extent and severity 
of her service-connected left and right 
knee disabilities.  It is imperative that 
the examiner who is designated to examine 
the veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  All 
indicated testing, including X-rays and 
range of motion studies, should be 
accomplished, and the examiner should 
identify all left and right knee 
pathology found to be present.  In doing 
so, the examiner must either rule in or 
exclude diagnoses of right and left knee 
arthritis.  The examiner should report 
the findings of range of motion studies 
expressed in degrees and in relation to 
normal range of motion, and should fully 
describe any pain, weakened movement, 
excess fatigability, and incoordination 
present.  To the extent possible, the 
examiner should express any functional 
loss in terms of additional degrees of 
limited motion of the knees.  The 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
claims.  In doing so, the RO must 
specifically consider whether separate 
evaluations are warranted for limitation 
of motion of motion due to pain and 
instability in light of the binding 
precedent opinions of VA's General 
Counsel.  See VAOPGCPREC 9-98 (1998), 63 
Fed. Reg. 56703 (1998); VAOPGCPREC 23-97 
(1997), 62 Fed. Reg. 63604 (1997).  The 
RO must provide adequate reasons and 
bases for its determinations, addressing 
all issues and concerns that were noted 
in this REMAND.  

4.  The veteran and her representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


